Title: From Hannah Phillips Cushing to Abigail Smith Adams, 29 August 1804
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Madam
Scituate August the 29th. 1804.

I had flattered myself that before this time we should have had the pleasure of a visit from you, & Miss Smith. It is some time since we have heard one word from Quincy. Be so good as to write & say when it is probable that our wishes may be realized in seeing you. Mrs Sumner left us last Friday; I requested her to call on you. I have a piece of information to give which nearly respects myself; we are like to lose Mrs Parsons, if giving her to a good man can properly be so called. In a few weeks She is to be married to Major Jackson of Plymouth—a person of an unblemished reputation, agreeable manners & handsome property. We make a great sacrifice in parting with her; but we do it in a full belief that it will contribute to her happiness. The distance is short & the place gave birth to our blessed Mother. I have—long considered you, my dear Madam, as one of my best friends; which is the only apology I can offer for troubleing you with my past occurrances of my family. When did you hear from Mrs Smith Mrs Adams Mrs Cranch? I hope they were all well. How shall we be able to get along since H—— is dead? & some say died as a Fool dieth. Indeed I wish much to see, & converse with you. As the Male comes here but once a week, a letter put in your office on Mony, will reach us on Wedy morg. We should be gratified in seeing any one of your family here. Mr & Mrs Otis disappointed us in not coming & passing a night on their return from Plymouth. Mr Cushing enjoys good health this summer. He unites with me in best respects to the President. With much esteem I subscribe / your Friend.

H Cushing